Citation Nr: 0932581	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1961 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2003 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's TDIU claim, among other claims.

A September 2007 Board decision remanded this matter for 
further development and adjudication.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: 
posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling; right tibial tubercle ossification, 
currently rated as 20 percent disabling; degenerative joint 
disease of the right hip, left hip, and left knee, each 
currently rated as 10 percent disabling.  

2.  The Veteran's combined disability evaluation for his 
various service-connected disabilities is 60 percent.

3.  The Veteran's various service-connected disabilities have 
arisen out of a common etiology or a single accident, namely 
a 1964 military police incident.

4.  The Veteran is precluded from gainful employment as a 
result of his various service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

TDIU

The Veteran contends that he is not able to maintain 
employment due to the severity of his service-connected 
diseases.  His service connected disabilities include: PTSD, 
currently rated as 30 percent disabling; a right knee 
condition, currently rated as 20 percent disabling; 
degenerative joint disease of the right hip, left hip, and 
left knee, each currently rated as 10 percent disabling.  His 
combined disability evaluation is 60 percent.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Service connection for a right knee disability was granted in 
an August 1967 rating decision.  The Veteran reported that 
his right knee was injured in September 1964 when a military 
policeman struck him with a nightstick.

Social Security Administration (SSA) benefits were awarded in 
August 1994 as a result of the Veteran's lumbar spine 
condition.  He had reported injuring his back in March 1992 
after a ladder he was standing on gave way, causing him to 
hang by his hands seven feet above the ground for a period of 
time.  Contemporaneous opinions agreed that the Veteran was 
unable to engage in physical labor but differed as to whether 
he was capable of engaging in sedentary work.  These opinions 
were based on the condition of the Veteran's lumbar spine and 
did not address his knee or hip conditions.

The Veteran reported in his April 2004 substantive appeal 
that he worked as a truck driver for about one year 
immediately after service prior to obtaining employment at 
Coca-Cola.

At a February 2006 VA psychiatric examination, a diagnosis of 
PTSD was made, and the examiner noted that his stressor was 
related to the 1964 military police incident when the Veteran 
was repeatedly struck with a nightstick by a military 
policeman.

Service connection for PTSD was granted in an April 2006 
rating decision.  His reported stressor of the 1964 military 
police incident was verified by the RO.

A September 2007 Board decision granted secondary service 
connection for degenerative joint disease of the Veteran's 
left knee, right hip and left hip.  The competent medical 
evidence of record had established that these conditions were 
caused by the Veteran's service-connected right knee 
condition.

A June 2008 VA examination report reflects the Veteran's 
complaints of an inability to walk, as well as progressively 
worsening pain in his knees and hips.  He reported that his 
right knee gave out, that using stairs was difficult, and 
that he was able to walk without his cane for 40 feet.  The 
Veteran's right knee was injured in service when a military 
policeman hit him with a nightstick.  Following service, he 
worked for Coca-Cola as a "relief man" and performed 
multiple duties, including running machines and operating 
forklifts.  His job required him to stand for 8 to 12 hours 
per day and, on occasion, for him to crawl under machines.  
He retired in 1995 due to a "lower leg condition" and now 
receives SSA benefits and company retirement benefits.  He 
has not worked since that time.  His educational background 
included schooling to the 10th grade.

The examiner noted that the Veteran ambulated with a cane, 
had braces on both of his knees, and that he observed the 
Veteran's difficulty getting up from a seated position.  A 
complete physical examination was conducted.  Following this 
examination and a review of the Veteran's claim file, the 
examiner noted that it was at least as likely as not that his 
service-connected disabilities precluded employment 
consistent with his educational and occupational experience.  
His "multiple medical problems" also precluded sedentary 
employment.

A March 2009 Memorandum from the Director of Compensation and 
Pension Service (C&P) evaluated the Veteran's TDIU claim 
under the provisions of 38 C.F.R. § 4.16(b) (permitting the 
Director of C&P to grant TDIU where service connected 
disability did not meet the percentage requirements of 
38 C.F.R. § 4.16(a)).  The Director noted that the Veteran 
suffered work-place back injuries in 1988 and in 1992, and 
that he subsequently developed lumbar spine degenerative disc 
and joint disease as a result of these injuries.  He 
previously worked for Coca-Cola for 27 years and had been in 
receipt of SSA benefits since 1995.  Following a review of 
the Veteran's claims file, including the results of his June 
2008 examination, the Director determined that the Veteran's 
inability to work was due to his non-service connected lumbar 
spine injuries.  The Director noted that his inability to 
work began in 1992 following this injury.

The evidence of record suggests that the Veteran's various 
service connected disabilities have arisen from a common 
etiology, namely the 1964 military police incident.  This 
incident had been verified by the RO for purposes of awarding 
service connection for PTSD, and also served as the basis for 
the award of service connection for his bilateral knee and 
bilateral hip disabilities.  As the combined disability 
evaluation of these conditions is 60 percent, the schedular 
requirements of 38 C.F.R. § 4.16(a) have been met.  

Even where the percentage requirements are not met the Board 
can review the decision of the Director of C&P to make an 
independent determination.  See Anderson v. Shinseki, 22 Vet. 
App. 423 (2008). 

There are conflicting opinions as to whether the Veteran's 
service connected disabilities render him unemployable.  The 
March 2009 opinion for the Director of C&P answered that 
question in the negative.  The June 2008 VA examiner 
determined that these conditions did render him unemployable 
in a position consistent with his educational and 
occupational background.  Both opinions were based on a 
review of the Veteran's claims file and are equally 
probative.  Resolving reasonable doubt in the Veteran's 
favor, TDIU is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to TDIU on a schedular basis is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


